



entergylogoa72.gif [entergylogoa72.gif] Exhibit 10(a)45

--------------------------------------------------------------------------------

2020 TEMPLATE
Stock Option Agreement (“Agreement”)
Under the 2019 Entergy Corporation Omnibus Incentive Plan


The Personnel Committee of the Board of Directors (“Committee”) of Entergy
Corporation has agreed to grant you, pursuant to the 2019 Entergy Corporation
Omnibus Incentive Plan (the “Plan”), a nonstatutory stock option (the “Option”)
to purchase that number of Shares set forth on the Stock Option Grant Notice to
which this Agreement is attached (the “Grant Notice”) at the Exercise Price set
forth as the award price on the Grant Notice, subject to the Plan and the
following terms and conditions:


1.    Grant Date; Acknowledgement and Acceptance. This Option grant is effective
as of the award date set forth on the Grant Notice (the “Grant Date”),
contingent upon your acceptance of this Option in accordance with the terms of
this Agreement and the Grant Notice. The effectiveness of this Agreement is
subject to your electronically acknowledging and accepting this Agreement and
all of its terms and conditions and the terms of the Plan in the manner and at
the time set forth on the Grant Notice. If you do not timely acknowledge and
accept this Agreement in accordance with the Grant Notice, the Company shall be
entitled to unilaterally cancel and render void this Agreement and the Grant
Notice.


2.    Option Term. The term of the Option (the “Option Term”) shall commence on
the Grant Date and, unless the Option is previously terminated pursuant to the
Plan or this Agreement, shall terminate upon the expiration of ten years from
the Grant Date. Unless earlier terminated or forfeited, upon expiration of the
Option Term, all of your rights under the Plan and this Agreement with respect
to the Option shall terminate.


3.    Vesting. The Option shall vest and become exercisable as to one-third
(1/3) of the Shares subject to the Option on each of the first three (3)
anniversaries of the Grant Date (each such anniversary a “Vesting Date”),
subject to the terms of Section 5 and the Plan; provided, that in order for the
portion of the Option to vest that is scheduled to become vested on each such
Vesting Date, through each such Vesting Date you comply with Section 9 of this
Agreement and you remain either (a) a continuous full-time regular employee of a
System Company or (b) a continuous part-time regular System Company employee
participating in the phased retirement program under the Entergy System Policies
& Procedures Phased Retirement - Pre-Separation Policy (the “Phased Retirement
Program”), unless otherwise provided in Section 5 of this Agreement. There shall
be no proportionate or partial vesting in the periods prior to each Vesting
Date, and all vesting shall occur only on the appropriate Vesting Date set forth
above.
 
4.    Option Exercise.


(a)    Method of Exercise. You may exercise the vested portion of the Option by
one of the methods approved by the Committee in connection with the grant of
this Option. You can determine the permissible methods of exercise by contacting
the recordkeeper with the contact information made available to you from time to
time. You will be required to choose from one of the payment methods made
available by the Committee for exercising the Options, which method shall also
provide for the payment by you of all applicable income tax and employment tax
amounts required to be withheld in connection with such exercise.


(b)    Limitations on Sale. Notwithstanding anything to the contrary in Section
4(a) above or in the general description of exercise alternatives, as a
Participant with System Management Level (“ML”) 1-4 status (“ML 1-4
Participant”), you must maintain the applicable Common Stock Ownership Target
Level reflected in the chart below, which level is expressed as a multiple of
your base salary and is based on your ML.





--------------------------------------------------------------------------------







System Management Level
Common Stock Ownership Target Level
ML1
6 times base salary
ML2
3 times base salary
ML3
2 times base salary
ML4
1 times base salary



    These ownership multiples may be satisfied through any shares of Common
Stock held by an ML 1-4 Participant, including, but not limited to, unvested
Restricted Shares and shares of Common Stock held in tax-qualified 401(k) plans.
Until you achieve your applicable Common Stock Ownership Target Level, you must
continue to retain at least that number of Shares equal to 75% of your After-Tax
Net Profit (as defined below) from the exercise of the Option divided by the
Fair Market Value of the Common Stock on the exercise date, rounded down to the
nearest whole number, until the earlier of (a) achieving and maintaining your
applicable Common Stock Ownership Target Level, or (b) your termination of
full-time employment (or part-time employment under the Phased Retirement
Program) with all System Companies.


For purposes of this Section 4, “After-Tax Net Profit” means the total Fair
Market Value of the Shares that you elect to acquire by exercise under this
Option, determined as of the date of exercise, minus the total of (i) the
Exercise Price for these Shares, and (ii) the amount of all applicable federal,
state and local income tax, employment tax, other tax withholding and other fees
that must be withheld in connection with the exercise.


5.    Termination of Option. Except as otherwise set forth in this Agreement or
the Plan, if your full-time System Company employment or part-time System
Company employment under the Phased Retirement Program, as applicable, should
terminate prior to the expiration of ten years from the Grant Date, you, or your
designated beneficiary or heirs, as applicable, shall have only the following
periods of time (“Remaining Exercise Period”), as specified below, and such
additional periods of time, if any, that the Committee may designate in its sole
discretion, to exercise the Option, to the extent vested at the time your
employment terminates:
 
(a)    If you die while actively employed with a System Company, any unvested
portion of the Option will immediately vest, and the Remaining Exercise Period
for your designated beneficiary or heirs, as applicable, shall end on the
earlier of (i) the fifth (5th) anniversary of the date of your death or (ii) the
tenth (10th) anniversary of the Grant Date.


(b)    If your employment terminates due to Disability, any unvested portion of
the Option shall immediately vest, and the Remaining Exercise Period shall end
on the earlier of (i) the fifth (5th) anniversary of the date of such
termination of employment or (ii) the tenth (10th) anniversary of the Grant
Date.


(c)    If you Retire from System Company employment, any unvested portion of the
Option shall continue to vest pursuant to the vesting schedule set forth in
Section 3 hereof as if your System Company employment had continued through each
applicable Vesting Date, and the Remaining Exercise Period shall end on the
earlier of (i) the fifth (5th) anniversary of the date you Retire or (ii) the
tenth (10th) anniversary of the Grant Date. For purposes of the preceding
sentence, “Retire” means you incur a separation from service with the System
Companies and at the time of such separation from service, either (A) you are
eligible to commence retirement benefits under a System Company-sponsored
qualified final average pay defined benefit pension plan or (B) you have
attained age 65 or have attained age 55 with ten (10) or more years of service
with System Companies that is considered vesting service under the System
Company-sponsored qualified defined benefit pension plan in which you actively
participate or, if none, under the System Company-sponsored qualified defined
contribution pension plan in which you actively participate.


(d)    If your employment with your System Company employer terminates for
Cause, or the Committee or its delegee determines that you engaged in an
activity that would constitute Cause, then both the vested and unvested portions
of the Option shall immediately terminate, and the Exercise Period shall
immediately end.







--------------------------------------------------------------------------------





(e)    If your full-time System Company employment or part-time System Company
employment under the Phased Retirement Program, as applicable, terminates for
any other reason not set forth in Subsections 5(a), (b), (c) or (d) above, any
unvested portion of the Option will terminate, and the Remaining Exercise Period
for the vested portion of the Option shall end on the earlier of (i) the tenth
(10th) anniversary of the Grant Date or (ii) the date that is ninety (90) days
following your last date of System Company employment.


(f)     Except as provided below for an employee on an extended leave of absence
bridge to retirement under an approved severance program under the Entergy
System Severance Pay Plan No. 537 or the Entergy System Severance Pay Plan No.
538, if you are approved by your System Company employer for a leave of absence
(whether paid or unpaid) for reasons other than Disability or are a continuous
part-time regular System Company employee participating in the Phased Retirement
Program, your Option, to the extent not fully vested, will continue to vest
while you remain on the approved leave of absence or during such participation
in the Phased Retirement Program, as applicable, upon each anniversary of the
Grant Date in accordance with the vesting schedule set forth in Section 3
hereof. If your System Company employment terminates during such approved leave
period, the Remaining Exercise Period for your vested Option, if any, shall be
determined in accordance with the provisions of Subsections 5(a) through (e)
above, depending upon the reason for such termination. If you are on an extended
leave of absence bridge to retirement under an approved severance program under
the Entergy System Severance Pay Plan No. 537 or the Entergy System Severance
Pay Plan No. 538, you will not be considered under the Plan or this Agreement to
be a full-time or eligible part-time System Company employee under the Phased
Retirement Program during the extended leave of absence bridge period, and your
System Company employment will be considered terminated for purposes of vesting
in Options under this Agreement as of the commencement of your extended leave of
absence bridge period.


6.    Accelerated Change in Control Vesting. Notwithstanding any provision of
Sections 3 or 5 hereof to the contrary, in the event that (A) a Change in
Control occurs and (B) either (i) outstanding Options are not assumed or
substituted in connection therewith as described in Section 12(b) of the Plan,
or (ii) outstanding Options are so assumed or substituted in connection
therewith and your employment or service is terminated by your System Company
employer without Cause or by you for Good Reason on or after the effective date
of the Change in Control but prior to twenty-four (24) months following the
Change in Control, then the Options shall immediately become fully vested and
the restrictive covenants set forth in Section 9(b), (c) and (d) of this
Agreement shall cease to apply as of the date of the Change in Control, if
subclause (i) applies, or as of the applicable termination date, if subclause
(ii) applies, and any such vested and exercisable Option may be exercised within
the remaining term of the Option.


7.    Entergy Policies.


(a) Hedging Policy. Pursuant to the Entergy Corporation Policy Relating to
Hedging, as adopted by the Board at its meeting held on December 3, 2010, and as
in effect on the date hereof, officers, directors and employees are prohibited
from entering into hedging or monetization transactions involving Common Stock
so they continue to own Common Stock with the full risks and rewards of
ownership, thereby ensuring continued alignment of their objectives with the
Company’s other shareholders. Participation in any hedging transaction with
respect to Common Stock (including Options) is prohibited.


(b) Recoupment Policy; Dodd-Frank; Payment in Error. Pursuant to the Entergy
Corporation Policy Relating to Recoupment of Certain Compensation, as adopted by
the Board at its meeting held on December 3, 2010, and as in effect on the date
hereof, the Company is allowed to seek reimbursement of certain incentive
compensation (including Options) from “executive officers” for purposes of
Section 16 of the Securities Exchange Act of 1934, as amended, if the Company is
required to restate its financial statements due to material noncompliance with
any financial reporting requirement under the federal securities laws (other
than corrections resulting from changes to accounting standards); or there is a
material miscalculation of a performance measure relative to incentive
compensation, regardless of the requirement to restate the financial statements;
or the Board determines that an executive officer engaged in fraud resulting in
either a restatement of the Company’s financial statements or a material
miscalculation of a performance measure relative to incentive compensation
whether or not the financial statements were restated. In addition, the Option
is subject to any forfeiture and/or recoupment policy which the Company has
adopted or may adopt under the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and implementing rules and regulations thereunder, or as
may be required by applicable law. To the maximum extent permitted by applicable
law,





--------------------------------------------------------------------------------





in the event that a payment is made to you (whether in cash, stock or other
property) in error that exceeds the amount to which you are entitled pursuant to
the terms of this Agreement or the Plan, including without limitation pursuant
to Section 28 of the Plan (such excess amount, an “Excess Payment”), you will
repay to the Company, and the Company shall have the right to recoup from you
such Excess Payment by notifying you in writing of the nature and amount of such
Excess Payment together with (i) demand for direct repayment to the Company by
you in the amount of such Excess Payment or (ii) reduction of any amount(s) owed
to you by the Company or any other System Company by the amount of the Excess
Payment.


(c) Insider Trading Policy. All ML 1-4 Participants are considered “Restricted
Employees” under the Entergy System Insider Trading Policy. As a Restricted
Employee, you may trade in Entergy Corporation securities only during an open
window period (and only if you are not in possession of material, non-public
information). Generally, window periods begin on the second business day after
the quarterly earnings release and end at the close of trading on the 15th day
of the third month of the Company’s fiscal quarter or, if such day is not a
trading day, on the last preceding trading day. In addition, if you are a
Restricted Employee, the Insider Trading Policy requires that you pre-clear all
transactions involving Entergy securities with Entergy Corporation’s Office of
the General Counsel. All exercises of the Option and transactions in the
underlying Common Stock must be made in compliance with the Insider Trading
Policy as in effect at such time.


8.    Option Nontransferable. This Option may not be sold, exchanged, pledged,
transferred, assigned, or otherwise encumbered, hypothecated or disposed of by
you (or your designated beneficiary) other than by will or laws of descent and
distribution, and any such purported Transfer shall be null and void ab initio.
During your lifetime, this Option may be exercised only by you or your guardian
or legal representative, if applicable.
9.    Confidentiality and Restrictive Covenants. In consideration of the grant
to you of the Option set forth herein, you hereby agree as follows:
(a)     Confidential Information. You acknowledge that the System Companies have
unique methods and processes for the generation, transmission and distribution
and sale of energy products, which give them a competitive advantage, including
strategic and non-public plans for their products, geographic and customer
markets, and for marketing, distributing and selling their products. You further
acknowledge that you have held a position of confidence and trust with respect
to the System Companies and that you have and will acquire additional detailed
knowledge of the System Companies’ unique and confidential methods of doing
business and plans for the future. You acknowledge that the System Companies are
expending and will continue to expend substantial amounts of time, money and
effort to develop effective business and regulatory strategies, methodologies
and technology. You also acknowledge that the System Companies have a compelling
business interest in protecting the System Companies’ Confidential Information
(as defined below) and that the System Companies would be seriously and
irreparably damaged by the disclosure of Confidential Information. You therefore
agree that, during your employment or other service with any System Company and
at all times thereafter, you will hold in a fiduciary capacity for the benefit
of the System Companies and, other than as authorized in writing by the General
Counsel of the Company or as required by law or in the proper performance of
your duties and responsibilities, or as otherwise provided in this Section 9,
you will not disclose, directly or indirectly, to any person or entity, or use,
for any purpose other than the furtherance of your responsibilities to any
System Company, any Confidential Information. For purposes of this Agreement,
“Confidential Information” means information that is not generally known by
persons outside the System Companies and could not easily be determined or
learned by someone outside the System Companies, including without limitation,
any and all information and knowledge, whether or not explicitly designated as
confidential and whether or not reduced to writing, regarding (i) the System
Companies’ utility business, including, without limitation, the generation,
transmission, brokering, marketing, distribution, sale and delivery of electric
power or generation capacity (through regulated utilities or otherwise), and
their natural gas distribution business, (ii) the Entergy Wholesale Commodities
business, including, without limitation, the ownership, development, management
or operation of power plants and power generation facilities (including, without
limitation, nuclear power plants), and the provision of operations and
management services (including, without limitation, decommissioning services)
with respect to power plants, and the sale of the electric power produced by the
System Companies’ operating plants to wholesale customers, (iii) the System
Companies’ proprietary methods and methodology, technical data, trade secrets,
know-how, research and development information, product plans, customer lists,
specific information relating to products, services and customers or





--------------------------------------------------------------------------------





prospective customers (including, but not limited to, customers or prospective
customers of any System Company with whom you became or become acquainted during
your relationship with the System Company), books and records of any System
Company, corporate, regulatory, customer and strategic relationships, suppliers,
markets, computer software, computer software development, inventions,
processes, formulae, technology, designs, drawings, technical information,
source codes, engineering information, hardware configuration information, and
matters of a business nature such as information regarding marketing, costs,
pricing, finances, financial models and projections, billings, new or existing
business or economic development plans, initiatives, and opportunities, or any
other similar business information made available to you in connection with your
relationship with any System Company and (iv) any attorney-client privileged
information of a System Company. Confidential Information shall also include
non-public information concerning any director, officer, employee, shareholder,
or partner of any System Company. You agree that your obligation not to disclose
or use Confidential Information, and your obligation, detailed below, to return
and, upon your termination of employment with all System Companies, not to
retain materials and tangible property described in this Section shall also
extend to such types of information, materials and tangible property of
customers of and suppliers to the System Companies and to other third parties,
in each case who may have disclosed or entrusted the same to you or to any
System Company during your employment with any System Company.
(b)    Non-Competition. You agree that (i) at all times during the period of
your employment or service with any System Company employer, and (ii) for one
(1) year following the termination for any reason of your employment by or
service with your last System Company employer ((i) and (ii) collectively, as
applicable, the “Non-Compete Period”), you will not engage in Competing
Employment. For purposes of this Section 9, “Competing Employment” means working
for, providing services to or otherwise directly or indirectly assisting
(whether or not for compensation) any person, entity or business which directly
or indirectly competes with any part of the System Company business, and such
employment or services involves products, services and business activities that
are the same as or similar to those you provided to a System Company, or as to
which you had access to Confidential Information, in the two years preceding
your termination of employment or service with all System Companies. You agree
that it is reasonable for the restriction contained in this paragraph to apply
in each and every county, province, state, city, parish or other political
subdivision or territory of the United States in which any System Company
engages in any business activity, or otherwise distributes, licenses or sells
its products or services, including, without limitation, Arkansas, Connecticut,
District of Columbia, Louisiana, Massachusetts, Michigan, Mississippi, Nebraska,
New York, Texas, and Vermont and any other state in which any System Company
engages in business at any time and, with respect to the State of Louisiana,
means the following Parishes: Acadia, Allen, Ascension, Assumption, Avoyelles,
Beauregard, Bienville, Bossier, Caddo, Calcasieu, Caldwell, Cameron, Catahoula,
Claiborne, Concordia, De Soto, East Baton Rouge, East Carroll, East Feliciana,
Evangeline, Franklin, Grant, Iberia, Iberville, Jackson, Jefferson, Jefferson
Davis, Lafayette, Lafourche, La Salle, Lincoln, Livingston, Madison, Morehouse,
Natchitoches, Orleans, Ouachita, Plaquemines, Point Coupee, Rapides, Red River,
Richland, Sabine, Saint Bernard, St. Charles, St. Helena, Saint James, Saint
John the Baptist, Saint Landry, Saint Martin, Saint Mary, Saint Tammany,
Tangipahoa, Tensas, Terrebonne, Union, Vermilion, Vernon, Washington, Webster,
West Baton Rouge, West Carroll, West Feliciana and Winn (the “Restricted
Territory”). Notwithstanding the foregoing, if your employment is terminated by
any System Company employer without Cause, the covenant not to compete set forth
in this Section 9(b) shall apply only for as long as the System Company employer
continues to pay you, in accordance with the System Company employer’s regular
payroll practices and schedule, your bi-weekly base salary in effect on the
effective date of the termination of your employment, less any applicable tax
withholdings and ordinary deductions (such payments, the “Non-Compete
Payments”), but in no such event for longer than the Non-Compete Period. In any
instance where a System Company employer has the right to elect to make
Non-Compete Payments, such System Company employer must notify you in writing of
such election, and the duration for which it elects to make Non-Compete
Payments, within ten (10) business days following the termination of your
employment from the System Company. If the System Company elects to make the
Non-Compete Payments for less than the full Non-Compete Period, you shall be
free to join a competitor after you cease receiving the Non-Compete Payments.
For the purposes of clarity, in the event of your termination for Cause or
voluntary resignation, you shall be subject to the restrictions set forth in
this Section 9(b) without any requirement that your System Company employer pay
you any Non-Compete Payments.


(c)    Non-Solicitation. You agree that, while you are employed by any System
Company and during the Non-Compete Period (or, if later, the last day you are
scheduled to receive cash severance payments from your





--------------------------------------------------------------------------------





System Company employer pursuant to any severance plan or other agreement),
except in the good faith performance of your duties to the System Companies, you
shall not, other than as authorized in writing by the General Counsel of the
Company: (i) directly or indirectly, solicit or seek to hire or identify for
potential hiring (whether on your own behalf or on behalf of any other person,
entity or organization) any person who is at that time (or was during the prior
six (6) months) an employee or consultant of any System Company or (ii) within
the Restricted Territory, directly or indirectly solicit the trade, business or
patronage of any clients, customers or vendors or prospective clients, customers
or vendors of any System Company to provide competing products or services or
advise, or assist such clients, customers or vendors or prospective clients,
customers or vendors to in any way modify their relationship with any System
Company. The foregoing non-solicitation (1) shall not be violated by general
advertising not targeted at the forgoing persons or entities; (2) shall not
apply to solicitation of persons involuntarily terminated from System Company
employment; and (3) shall only apply to persons or entities (A) who reported
directly or indirectly to you; (B) with whom you had material contact while at a
System Company; or (C) about whom or which you possessed (i) information
regarding quality of performance while they were employed by a System Company,
which information you would not otherwise have except for the position you held
with a System Company, or (ii) Confidential Information.


(d)     Non-Disparagement. You agree that, to the fullest extent permitted by
applicable law, you will not at any time (whether during or after your
employment or service with any System Company), other than in the proper
performance of your duties, publish or communicate to any person or entity any
“Disparaging” (as defined below) remarks, comments or statements concerning any
System Company or any of their respective directors, officers, shareholders,
employees, agents, attorneys, successors and assigns. “Disparaging” remarks,
comments or statements are those that are intended to, or could be construed in
a manner so as to, impugn, discredit, injure or impair the business, reputation,
character, honesty, integrity, judgment, morality or business acumen or
abilities of the individual or entity being disparaged.
(e)    System Company Property. All tangible materials, equipment, devices,
documents, copies of documents, data compilations (in whatever form), software
programs, and electronically created or stored materials that you receive or
create in the course of employment with a System Company are and shall remain
the property of the System Company and you shall immediately return (and/or
cooperate in the supervised deletion of) such property to your System Company
employer upon the termination of your employment, for whatever reason. The
obligation to return property and documents extends to anything received or made
during and as a result of employment by a System Company, regardless of whether
it was received from a System Company or a third party, such as an actual or
potential vendor or customer, and regardless of whether a document contains
Confidential Information. The only documents not subject to the obligation to
return are documents directly relating to your compensation and benefits, such
as your pay stubs and benefit plan information.
(f)     Violation of the Restrictive Covenant Section. In the event that you
violate any provision of this Section 9, the time periods set forth in those
paragraphs shall be extended for the period of time you remain in violation of
the provisions, to the greatest extent allowed by applicable law. The provisions
of Section 9(a) - (e) hereof are, and shall be construed as, independent
covenants, and no claimed or actual breach of any contractual or legal duty by
any System Company shall excuse or terminate your obligations hereunder or
preclude any System Company from obtaining injunctive relief for your violation,
or threatened violation, of any of those provisions. You also agree to indemnify
and hold the System Companies harmless from any and all losses (including, but
not limited to, reasonable attorney’s fees and other expenses incurred to
enforce this Agreement) suffered by any System Company as a result of any
violation or threatened violation of any of your representations, warranties,
covenants or undertakings set forth in this Agreement (in addition to any other
remedies available to the System Companies set forth in Section 9(i) below),
provided that a System Company is found to be the prevailing party in any such
action.
(g)    Restrictive Covenants Contained in Other Agreements.  Notwithstanding any
provision contained herein to the contrary, to the extent that you are or become
subject to any other agreement that contains restrictive covenants different
from the restrictive covenants contained in this Agreement, the restrictive
covenants set forth in such other agreement shall supplement, and shall not
replace, the restrictive covenants herein.
(h)    Exclusions. Notwithstanding anything else in this Section 9 or in this
Agreement to the contrary:





--------------------------------------------------------------------------------





(1) The restrictive covenants in this Section 9 are not intended to restrict you
from cooperating with any investigation or proceeding initiated by the Nuclear
Regulatory Commission (“NRC”) or any other federal or state regulatory agency.
Further, you may make disclosure (A) to exercise your rights as a whistleblower
under the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, the
Securities and Exchange Commission Rule 21F-17(a), or any other federal or state
law providing whistleblower rights; (B) to the extent necessary when providing
safety-related or other information to the NRC on matters within the NRC’s
regulatory jurisdiction; (C) when participating in “protected activities,” as
defined in Section 211 of the Energy Reorganization Act of 1974 and in C.F.R.
Part 50.7; (D) when engaging in activities protected by the National Labor
Relations Act or any similar federal or state law; or (E) when required to do so
by a court of law, by any governmental agency or administrative or legislative
body with jurisdiction to order you to divulge, disclose or make accessible such
information. With the exception of Confidential Information subject to the
attorney-client privilege, you shall have no obligation to seek prior approval
of any System Company or to inform any System Company of such disclosure. This
Agreement does not limit your ability to communicate, without notice to any
System Company, with any government agencies or otherwise participate in any
investigation or proceeding that may be conducted by any government agency, or
to collect a reward in connection with any whistleblower information provided to
a government agency.
(2)     Defend Trade Secrets Act Immunity Notice. Pursuant to the Defend Trade
Secrets Act of 2016, non-compliance with the disclosure provisions of this
Agreement shall not subject you to criminal or civil liability under any Federal
or State trade secret law for the disclosure of a System Company trade secret:
(A) in confidence to a Federal, State or local government official, either
directly or indirectly, or to an attorney in confidence solely for the purpose
of reporting or investigating a suspected violation of law; (B) in a complaint
or other document filed in a lawsuit or other proceeding, provided that any
complaint or document containing the trade secret is filed under seal; or (C) to
an attorney representing you in a lawsuit for retaliation by any System Company
for reporting a suspected violation of law or to use the trade secret
information in that court proceeding, provided that any document containing the
trade secret is filed under seal and you do not disclose the trade secret,
except pursuant to court order.
(i)    Enforcement. You hereby agree that the covenants set forth in this
Section 9 are reasonable with respect to their scope, duration, and geographical
area. You further agree and acknowledge that the restrictions contained in
Section 9 do not and would not unreasonably impose limitations on your ability
to earn a living. If any court or other tribunal determines that any term or
provision of Section 9 is overbroad or otherwise invalid or unenforceable, you
and the Company hereby agree that such court or tribunal shall have the power
and obligation to narrow or otherwise reform the unenforceable term or
provision, including to delete, replace, or add specific words or phrases, but
only to the narrowest extent necessary to render the provision valid and
enforceable (provided that in no event shall the length of any restrictive
covenant or its scope be extended or expanded), and this Agreement shall be
fully enforceable as so modified. Your agreement to the restrictions provided
for in this Agreement and the Company’s agreement to grant the Award are
mutually dependent consideration. Therefore, notwithstanding any other provision
to the contrary in this Agreement, if (i) the enforceability of any material
restriction applicable to you as provided for in this Section 9 is challenged
and found unenforceable by a court or other tribunal or (ii) you breach any of
the provisions of Section 9, then the Company shall have the right to terminate
this Agreement and, to the extent that you have exercised the Option in whole or
in part, recover from you an amount equal to the aggregate Fair Market Value of
the Common Stock subject to such exercise on the date of such exercise of the
Option, less the aggregate exercise price thereof. This provision shall be
construed as a return of consideration or ill-gotten gains due to the failure of
your promises and consideration under the Agreement, and not as a liquidated
damages clause. In addition, in the event of the Company’s termination of this
Agreement, you shall immediately forfeit all un-exercised Options. You further
hereby agree that, in the event of a breach by you of any of the provisions of
Sections 9(a), (b), (c), (d), or (e), monetary damages shall not constitute a
sufficient remedy. Consequently, in the event of any such breach or threatened
breach, the Company or a System Company may, in addition to and without
prejudice to other rights and remedies existing in its favor, apply to any court
of competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violations of the provisions hereof,
without the requirement of posting a bond or proving actual damages and without
having to demonstrate that money damages would be inadequate. You acknowledge
(i) that you have carefully read this Agreement and have given careful
consideration to the restraints





--------------------------------------------------------------------------------





imposed upon you by this Agreement, and you are in full accord as to their
necessity for the reasonable and proper protection of the Confidential
Information of the System Companies and their relationships with customers,
suppliers and other business partners and (ii) that you are informed in writing
hereby that you have a right to the advice of legal counsel and should consult
with an attorney of your choice with regard to this Agreement, and you have been
provided ample opportunity to seek out and consult with such counsel.
(j)    For purposes of this Section 9, “Company” shall include all System
Companies. You and the Company agree that each System Company is an intended
third-party beneficiary of this Section 9, and further agree that each System
Company is entitled to enforce the provisions of this Section 9 in accordance
with its terms. Notwithstanding anything to the contrary in this Agreement, the
terms of the restrictive covenants set forth in this Section 9 shall survive the
termination of this Agreement and shall remain in full force according to their
respective terms.


(k)     In the twelve (12) months following the termination of your employment
with your last System Company employer, in the event you seek or obtain
employment or another business affiliation with any person or entity other than
a System Company, you agree to notify the Company in writing, as far in advance
as is reasonably practicable, but in no event less than two weeks prior to your
proposed commencement of employment, of the details of such employment or
business affiliation. You also agree to show these restrictive covenant
provisions to any prospective employer, and you consent to any System Company
showing these provisions to any third party believed by a System Company to be a
prospective or actual employer of you, or a receiver of services from you, and
to insisting on your compliance with these terms. Your obligations under this
Section will expire on that date which is twelve months after the end of your
employment with all System Companies (or, if later, the last date as of which
you are scheduled to receive separation payments from any System Company
pursuant to a severance plan or other agreement).


10.    Withholding Taxes. The Company will use the “net shares method” to
satisfy any tax withholding obligation in respect of the Option, which means the
Company will reduce the number of Shares otherwise payable to you upon exercise
of the Option by the number of Shares with a value necessary to cover up to the
maximum amount of such obligation in any applicable jurisdiction. In no event
shall the Company or any other System Company have any liability to you for your
individual income tax liability, for withholding or failing to withhold taxes,
or for remitting or failing to remit taxes with respect to your income.


11.    Governing Law/Court Proceedings. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of law of such state. Any suit, action or
proceeding arising out of, or with respect to this Agreement, its enforcement,
breach, or interpretation, shall be brought in any court of competent
jurisdiction in the State of Delaware, County of New Castle, and you and the
Company hereby submit to the exclusive jurisdiction of such court (and its
appellate court, whether or not located in the State of Delaware) for the
purpose of any such suit, action, or proceeding. You and the Company hereby
irrevocably waive (i) any objections which each may now or hereafter have to the
laying of the venue of any suit, action or proceeding arising out of or relating
to this Agreement brought in any court of competent jurisdiction in the State of
Delaware, County of New Castle, (ii) any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum
and (iii) any right to a jury trial.
12.    Incorporation of Plan. The Plan is hereby incorporated by reference and
made a part hereof, and the Option and this Agreement shall be subject to all
terms and conditions of the Plan, including, without limitation, the amendment
provisions thereof, and to such rules, regulations and interpretations relating
to the Plan as may be adopted by the Committee and as may be in effect from time
to time. Any capitalized term which is not defined in this Agreement shall have
the meaning set forth in the Plan. If any terms of this Agreement are
inconsistent with the terms of the Plan, the terms of the Plan shall govern, and
this Agreement shall be deemed to be modified accordingly, unless the Plan
allows for such modification of the Plan’s terms by this Agreement.


13.    Amendments. This Agreement may be amended or modified only by an
instrument in writing signed by the parties hereto. 


14.    Rights as a Shareholder. Neither you nor any of your successors in
interest shall have any rights as a





--------------------------------------------------------------------------------





stockholder of the Company with respect to any Shares subject to the Option
until either (i) such Shares are credited to a separate book entry account in
your name; or (ii) the date of issuance of a stock certificate for such Shares.


15.    Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or by United States
registered mail, return receipt requested, postage prepaid, if to you, to your
last known address filed in the personnel records of the System Companies, and
if to the Company, to the address set forth below, or thereafter to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that any notice of change of address shall be effective only
upon actual receipt thereof:


If to the Company, by hand delivery or email to:


Entergy Services, LLC
Attention: Executive Vice President & General Counsel
639 Loyola Avenue, 28th Floor
New Orleans, LA 70113-3125


16.    Agreement Not a Contract of Employment. Your employment with your System
Company employer shall remain at-will. Neither the Plan, the granting of the
Option, this Agreement, the Grant Notice, nor any other action taken pursuant to
the Plan shall constitute or be evidence of any agreement or understanding,
express or implied, that you have a right to continue as an employee of any
System Company for any period of time or at any specific rate of compensation.


17.    Authority of the Committee. The Committee shall have full authority and
discretion to interpret and construe the terms of the Plan, the Grant Notice,
and this Agreement. The determination of the Committee as to any such matter of
interpretation or construction shall be final, binding and conclusive.


18.    Waivers. Any term or provision of this Agreement may only be waived by a
System Company. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if it is in writing signed by an authorized Company
officer. The failure of any System Company to enforce at any time any provision
of this Agreement shall not be construed to be a waiver of such provision, nor
in any way to affect the validity of this Agreement or any part hereof or the
right of any System Company thereafter to enforce each and every such provision.
No waiver of any breach of this Agreement shall be held to constitute a waiver
of any other or subsequent breach.


19.    No Fractional Shares. If application of the vesting percentage set forth
in Section 3 of this Agreement results in a fractional Share, such Share shall
be rounded down to the nearest whole Share for each year except for the last
year of the vesting period, at the end of which last year the Option shall
become vested for the full remainder of the Shares. The Company will not pay out
any fractional Shares.


20.    Headings. The titles and headings of the sections in this Agreement are
for convenience of reference only, do not form part of this Agreement, and shall
not affect the construction of this Agreement.


21.    Electronic Signature. Electronic signature of this Agreement shall have
the same validity and effect as a signature affixed by hand.


22.    Entire Agreement. This Agreement (including the Plan) constitutes the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersedes any and all prior undertakings and agreements between the Company
and its Affiliates and you with respect to the subject matter hereof.


23.     Prospectus. This Agreement constitutes part of a prospectus covering
Securities registered under the Securities Act of 1933. The remaining documents
constituting the prospectus are available on Entergy Corporation’s intranet
under Our Company, Human Resources, Money & Finances, Compensation, Equity
https://entergy.sharepoint.com/sites/myhra/myBenefits/Pages/Compensation.aspx.





